DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•    The following is a first, non-final office action in response to the communication filed 04/27/2020.
•    Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statement received 01/06/2022 has been reviewed and considered.

Claim Objections
Claim 2 is objected to because of the following informalities:

With regards to claims 2, the limitation “one of the fashion graph” appears to have a grammatical error. The limitation should likely read “one of the fashion graphs.”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 3 and 13, these claims recite the limitations “the fashion styles,” and “the fashion occasions.” There is insufficient antecedent basis for this limitation in these claims. The examiner interprets these limitations in these claims to read “fashion styles,” and “fashion occasions.”






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a process, claims 11-18 are directed to a machine, and claims 19-20 are directed to a manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
providing a plurality of fashion categories, wherein each of the fashion categories comprises a plurality of fashion attributes, and each of the fashion attributes has a frequency value representing a number of fashion items contained in the attribute; 
providing a fashion graph corresponding to each of the fashion categories, wherein nodes of the fashion graph correspond to the fashion attributes of the fashion category, and each edge of the fashion graph has a co-appearance value representing a number of co-appearance of the fashion items from two of the nodes connected by the edge; 
providing a plurality of fitting formulas for each of the fashion categories, each of the fitting formulas comprising a number of fashion items; 
receiving a query fashion item; 
selecting one of the fashion categories as a selected fashion category, wherein the query fashion item corresponds to a query fashion attribute, the frequency value of the query fashion attribute in the selected fashion category is greater than the frequency value of the query fashion attribute in the other of the fashion categories; 
performing a similarity search between image of the query fashion item and images of the fashion items in the fitting formulas of the selected fashion category, to obtain at least one searched fitting formula, the image of the query fashion item and one of the images of the fashion items in the searched fitting formulas having a highest image similarity; 
mapping the searched fitting formula to the fashion graph of the selected fashion category to obtain matched nodes, the matched nodes corresponding to the fashion items in the searched fitting formula; and   
recommending the set of fashion items, wherein each of the set of fashion items is selected from a plurality of fashion items in one of the matched nodes.
The above limitations recite the concept of providing fashion recommendations based on item similarity.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because making product recommendations is a sales activity. This is further illustrated in the Specification (page 1, ln. 25-30) describing the how the invention relates to recommendations in e-commerce. Independent claims 11 and 19 recite similar limitations as claim 1, and as such, independent claims 11 and 19 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 11, and 19 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 11, and 19 recite additional elements, such as a computing device, a system, a processor, a storage device storing computer executable code, and a non-transitory computer readable medium storing computer executable code. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 11, and 19 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 11, and 19 merely recite a commonplace business method (i.e., providing fashion recommendations based on item similarity) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 11, and 19 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 19 specifying that the abstract idea of providing fashion recommendations based on item similarity is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 11, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 19 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 11, and 19, these claims recite additional elements, such as a computing device, a system, a processor, a storage device storing computer executable code, and a non-transitory computer readable medium storing computer executable code. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 11, and 19 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 11, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 11, and 19 specifying that the abstract idea of providing fashion recommendation based on item similarity is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 19 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10, 12-18 and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-10, 12-18, and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-8, 10, 12-16, 18, and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 9 and 17 further identifies additional elements, such as a convolutional neural network (CNN). Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-10, 12-18, and 20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 19, dependent claims 2-10, 12-18, and 20 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Forsyth et al. (US 20200311798 A1), hereinafter Forsyth, in view of newly cited Natesh et al. (US 10109051 B1), hereinafter Natesh.

In regards to claim 1, Forsyth discloses a method for recommending a set of fashion items (Forsyth: [0107] and Fig. 9), comprising: 
providing, by a computing device, a plurality of fashion categories, wherein each of the fashion categories comprises a plurality of fashion attributes, and each of the fashion attributes has a frequency value representing a number of fashion items contained in the attribute (Forsyth: [0041]– “To create a mapping…define…a lexicon of eight categories, each corresponding to different group of characteristics in the fashion domain: types of item (e.g., pants), colors (e.g., blue), materials/textures (e.g., silk), shapes (e.g., sleeved), brands (e.g., Burberry), trims/details (e.g., pleated), pattern/prints (e.g., stripe), and styles (e.g., beach)”; [0011] and Fig. 5 – “FIG. 5 is a plot graph illustrating…the terms in the lexicon sorted by frequency”; [0043] – “the search engine server 120 extracts vocabularies from the name, description, website category, and editor notes field in the dataset and sorted the vocabularies by frequency…final lexicon set of terms includes 3,418 unique terms in total, with 445 styles, 421 types, 207 shapes, 150 materials, 97 trims, 107 colors, 42 patterns, and 1553 brands”; examiner note: the terms are from the dataset of products and therefore the frequency represents the number of fashion items having the term);
providing, by the computing device, a fashion graph corresponding to each of the fashion categories, wherein nodes of the fashion graph correspond to the fashion attributes of the fashion category, and each edge of the fashion graph has co-appearance information related to co-appearance of the fashion items from two of the nodes connected by the edge (Forsyth: [0122] – “Each item is a node in the graph, and an edge connects two nodes if the corresponding items appear together in an outfit”; examiner note: every item corresponds to a fashion category and fashion attributes, therefore the graph and item nodes correspond to each of the fashion categories and fashion attributes);
providing, by the computing device, a plurality of fitting formulas for each of the fashion categories, each of the fitting formulas comprising a number of fashion items (Forsyth: [0108-0109] – “FIG. 9 is an example search results page containing outfit completion in response to style-based and context-based outfit queries…illustrates additional examples such as pairing the bag with ‘party,’ submitting only a skirt, submitting a skirt with the image of the blouse, and so forth, with different related multi-modal search results…search engine server 120 may enable the automatic outfit generation from a pool of fashion items I and with one or more characteristics defined by a set of fashion lexicon W.Math.L from the disclosed fashion lexicon”);
receiving, by the computing device, a query fashion item (Forsyth: [0073[] and Fig. 4C – “receives a search query including a first fashion item”; [0037] – “provide users, via the web browsers on any number of the client devices 110A, 110B, . . . 110N, selection options to choose the type of query that the user wants to run”); 
selecting, by the computing device, one of the fashion categories as a selected fashion category, wherein the query fashion item corresponds to a query fashion attribute, the frequency value of the query fashion attribute in the selected fashion category is greater than the frequency value of the query fashion attribute in the other of the fashion categories (Forsyth: [0089] and Fig. 5 – “With additional reference to FIG. 5, the “Top Predicted Terms” section shows a qualitative example where the search engine server 120 outputs the top 10 most relevant words for the item. It should again be noted that even though the item is not white, or silver, step one's heavy bias towards high frequency terms leads it have a higher score for such terms than more appropriate terms such as green”; examiner note: the attributes selected have higher frequencies than other attributes; any of the selected attributes are the one attribute; Fig. 5 displays the attributes correspond to the query);
performing, by the computing device, a similarity search between image of the query fashion item and images of the fashion items in the fitting formulas of the selected fashion category, to obtain at least one searched fitting formula, the image of the query fashion item and one of the images of the fashion items in the searched fitting formulas having a highest image similarity (Forsyth: [0108-0109] and Fig. 9 – “search engine server 120 may enable the automatic outfit generation from a pool of fashion items I and with one or more characteristics defined by a set of fashion lexicon W.Math.L from the disclosed fashion lexicon. The search engine server 120 may first obtain a set of top items I.sub.k associated with the context through ‘Fashion Terms Query’ and randomly sample the first item of the outfit from I.sub.k. Then, the search engine server 120 may iterate the NN regressor model over every type t that is missing from the outfit…the item in the outfit as the query item set I.sub.q, t as the target type, and the W as the set of terms that describe the context. The search engine server 120 may then randomly select an item from the top results and add the item to the outfit. The search engine server 120 may continue iterating with the next missing type t and update the outfit until the outfit contains an item of every type”; [0102] – “capture compatibility by embedding all the items into a single space and minimizing the distance between compatible items… separate spaces that capture the compatibility between each pair of different types”; examiner note: Fig. 9 displays the items searched are images; the definition by lexicon is selected fashion category; the outfit suggestions are the searched fitting formulas);
mapping, by the computing device, the searched fitting formula to the fashion graph of the selected fashion category to obtain matched nodes, the matched nodes corresponding to the fashion items in the searched fitting formula (Forsyth: [0122] – “Each item is a node in the graph, and an edge connects two nodes if the corresponding items appear together in an outfit”; examiner note: each item is a node and therefore each item is mapped to the graph, including the items of the fitting formula; the nodes of these items are the matched nodes); and
recommending, by the computing device, the set of fashion items, wherein each of the set of fashion items is selected from a plurality of fashion items in one of the matched nodes (Forsyth: [0107-0109] and Fig. 9 – “a user can, for example, receive a recommendation for a sporty outfit based on a plaid skirt that the user has in mind, as illustrated in FIG. 9…an example search results page containing outfit completion in response to style-based and context-based outfit queries…the multi-modal input in the search engine server 120 (such as a bag and the word ‘weekend’) is the input query, and the search engine server 120 returns a multi-modal output as the search results, e.g., a bottom, a cropped top, a pair of boots, and a belt”; [0122] – “Forsyth: [0122] – “Each item is a node in the graph”),
yet Forsyth does not explicitly disclose that co-appearance information is a co-appearance value representing a number of co-appearance of the fashion items. However, Natesh teaches a similar outfit selection method (Natesh: [abstract]), including
that co-appearance information is a co-appearance value representing a number of co-appearance of the fashion items (Natesh: Col 13, Ln 10-21 – “the content provider can use the CNN to analyze a set of images, and determine all items that are worn together by a person in the image or, for example, between images. A relation table and/or graph can then be generated using these relationships, whereby for any item of interest the table or graph can be consulted to determine items that are related to that item in some way, such as being worn or used together by one or more users…identify which categories of accessories are most commonly worn…along with apparel items from various categories”; Col 13, Ln. 28-30 – “relationships can be weighted, scored, or have another appropriate value as discussed, which can be representative of the number of times those items appeared together”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the co-appearance value of Natesh in the method of Forsyth because Forsyth already discloses co-appearance and Natesh is merely demonstrating that the co-appearance may be represented by a value. Additionally, it would have been obvious to have included that co-appearance information is a co-appearance value representing a number of co-appearance of the fashion items as taught by Natesh because values are well-known and the use of it in an outfit recommendation method would have improved the operation and performance of computing devices by requiring fewer resources in order to allow users to search for visually similar items (Natesh: Col. 5, Ln. 7-13).

In regards to claim 3, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses wherein the fashion styles comprise sports style, casual style, office style, Japanese style, Korea style, western style, British style, girly, and punk, and the fashion occasions comprise dating occasion, travel occasion, party occasion, family occasion, and wedding occasion (Forsyth: [0107] and Fig. 9 – “users look for generating an entire outfit for a specific occasion such as a summer beach wedding…receive a recommendation for a sporty outfit”; [0108] and Fig. 9 – “FIG. 9 illustrates additional examples such as pairing the bag with ‘party’”; [0111] – “For a tropical summer vacation, pack playful, vibrant prints, and choose pieces like orange purses to add a playful pop of color”).
Examiner note: the limitation of claim 3 merely recites non-functional language directed toward conveying meaning to the human reader rather than toward a function (see MPEP 2111.05), accordingly this limitation is granted little to no patentable weight.

In regards to claim 4, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses wherein the attributes comprise skirts, pants, shirt, T-shirt, sweater, cardigan, boat neck, sports bag, clutch, tote, satchel, bucket bag, briefcase, and accessories (Forsyth: [0061] – the type may be a top, a pants, and a skirt”; Fig. 7 – “nautical tops”; [0108] and Fig. 9 – “text explanation provides contextual compatibility for the outfit within the context it is to be worn. For example, ‘Paired with leather accessories, this weekend look is incomplete without a cropped blouse and distressed skinny jeans.’”).
Examiner note: the limitation of claim 4 merely recites non-functional language directed toward conveying meaning to the human reader rather than toward a function (see MPEP 2111.05), accordingly this limitation is granted little to no patentable weight.

In regards to claim 5, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses wherein the fashion items in the attributes of the fashion categories are characterized by their identifications, images, prices, styles and attributes (Forsyth: [0029] – “maps a pre-existing image embedding of fashion product images to the text lexicon of 1300 fashion characteristics. The characteristics range from low-level fashion elements (such as type, color, material, and shape) to high-level fashion styles and contexts”; [0045] – “meta-data information that was scraped for each product, including but not limited to: …title”; [0099] – “the style offered by luxury brands such as Burberry or Jimmy Choo may be held back by their costly pricing…. search engine server 120 allows users to query for the products that look similar to a particular brand and that falls into an acceptable price range”).

In regards to claim 7, Forsyth/Natesh teaches the method of claim 5. Forsyth further discloses wherein the identifications, images, prices, styles and attributes of the fashion items are represented by a vector having a plurality of dimensions (Forsyth: [0029] – “maps a pre-existing image embedding of fashion product images to the text lexicon of 1300 fashion characteristics. The characteristics range from low-level fashion elements (such as type, color, material, and shape) to high-level fashion styles and contexts”; [0045] – “meta-data information that was scraped for each product, including but not limited to: …title”; [0099] – “the style offered by luxury brands such as Burberry or Jimmy Choo may be held back by their costly pricing…. search engine server 120 allows users to query for the products that look similar to a particular brand and that falls into an acceptable price range”; [0075] – “the processing logic generates a first vector for the first fashion item…The first vector may include prediction values for characteristic terms of a text lexicon that describe the first image”; examiner note: the image is represented in the vector because the characteristics are represented).

In regards to claim 8, Forsyth/Natesh teaches the method of claim 1, yet Forsyth does not explicitly disclose wherein the similarity search is performed using color histogram. 
However, Natesh teaches a similar outfit selection method (Natesh: [abstract]), including
wherein the similarity search is performed using color histogram (Natesh: Col 11, Ln 57 – Col. 12, Ln. 10 and Fig. 6 – “FIG. 6 illustrates an example process 600 for identifying visually similar items…a frequency of the quantized color values is determined 608, such as by using a histogram to plot data identifying the color values belonging to the most pixels… resulting in the generation of one or more feature vectors, which are then used to match visually similar items 618”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Natesh with Forsyth for the reasons identified above with respect to claim 1.

In regards to claim 9, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses a convolutional neural network (Forsyth: [0116]), yet Forsyth does not explicitly disclose wherein the step of selecting one of the fashion categories as the selected fashion category is performed by convolutional neural network (CNN) using the image of the query fashion item. 
However, Natesh teaches a similar outfit selection method (Natesh: [abstract]), including
wherein the step of selecting one of the fashion categories as the selected fashion category is performed by convolutional neural network (CNN) using the image of the query fashion item (Natesh: Col 11, Ln 57 – Col. 12, Ln. 10 and Fig. 6 – “the image may be divided into multiple sections…extracted patches are then resized if necessary and submitted to a classifier (e.g., a convolutional neural network (CNN) model used in machine learning, etc.) in order to extract feature vectors (feature vectors may be extracted from the layer before the classification layer) that describe a quality and/or characteristic of the image (e.g., color, texture, pattern, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Natesh with Forsyth for the reasons identified above with respect to claim 1.

In regards to claim 10, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses wherein each of the fitting formulas comprises at least three fashion items, and each of the at least three fashion items exclusively corresponds to one of a top wear, a bottom wear, an outwear, a pair of shoes, and an accessory (Forsyth: [0108-0109] – “FIG. 9 is an example search results page containing outfit completion in response to style-based and context-based outfit queries…illustrates additional examples such as pairing the bag with ‘party,’ submitting only a skirt, submitting a skirt with the image of the blouse, and so forth, with different related multi-modal search results”; examiner note: Fig. 9 displays outfits (i.e., fitting formulas), comprising 5 items, including tops, bottoms, shoes, and accessories).

In regards to claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Forsyth/Natesh teaches the limitations of claim 1 as noted above. Forsyth further discloses a system for recommending a set of fashion items comprising a computing device, the computing device comprising a processor and a storage device storing computer executable code, wherein the computer executable code, when executed at the processor, is configured to perform (Forsyth: [0037]; [0072]). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 13, Forsyth/Natesh teaches the system of claim 11. Forsyth further discloses wherein the fashion styles comprise sports style, casual style, office style, Japanese style, Korea style, western style, British style, girly, and punk, the fashion occasions comprise dating occasion, travel occasion, party occasion, family occasion, and wedding occasion, and the attributes comprise skirts, pants, shirt, T-shirt, sweater, cardigan, boat neck, sports bag, clutch, tote, satchel, bucket bag, briefcase, and accessories (Forsyth: [0107] and Fig. 9 – “users look for generating an entire outfit for a specific occasion such as a summer beach wedding…receive a recommendation for a sporty outfit”; [0108] and Fig. 9 – “FIG. 9 illustrates additional examples such as pairing the bag with ‘party’”; [0111] – “For a tropical summer vacation, pack playful, vibrant prints, and choose pieces like orange purses to add a playful pop of color”; [0061] – the type may be a top, a pants, and a skirt”; Fig. 7 – “nautical tops”; [0108] and Fig. 9 – “text explanation provides contextual compatibility for the outfit within the context it is to be worn. For example, ‘Paired with leather accessories, this weekend look is incomplete without a cropped blouse and distressed skinny jeans.’”).
Examiner note: the limitation of claim 13 merely recites non-functional language directed toward conveying meaning to the human reader rather than toward a function (see MPEP 2111.05), accordingly this limitation is granted little to no patentable weight.

In regards to claim 16-18, all the limitations in system claims 16-18 are closely parallel to the limitations of method claims 8-10 analyzed above and rejected on the same bases.  

In regards to claim 19, claim 19 is directed to a medium. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Forsyth/Natesh teaches the limitations of claim 1 as noted above. Forsyth further discloses a non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at a processor of a computing device, is configured to perform (Forsyth: [0072]; [0171]). Claim 19 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.




Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth, in view of Natesh, in view of newly cited Yeung et al. (US 20160026926 A1), hereinafter Yeung.

In regards to claim 2, Forsyth/Natesh teaches the method of claim 1. Forsyth further discloses wherein the fashion categories, the fashion graphs, and the fitting formulas are provided by: retrieving fitting combinations, each fitting combination comprising a plurality of fashion items compatible with each other (Forsyth: [0108-0109] – “FIG. 9 is an example search results page containing outfit completion in response to style-based and context-based outfit queries…illustrates additional examples such as pairing the bag with ‘party,’ submitting only a skirt, submitting a skirt with the image of the blouse, and so forth, with different related multi-modal search results”);
aggregating the fashion items from the fitting combinations according to their fashion styles or fashion occasions to obtain the fashion categories, each of the fashion categories corresponding to one of the fashion styles or fashion occasions (Forsyth: [0108-0109] – “FIG. 9 is an example search results page containing outfit completion in response to style-based and context-based outfit queries…illustrates additional examples such as pairing the bag with ‘party,’ submitting only a skirt, submitting a skirt with the image of the blouse, and so forth, with different related multi-modal search results…search engine server 120 may enable the automatic outfit generation from a pool of fashion items I and with one or more characteristics defined by a set of fashion lexicon W.Math.L from the disclosed fashion lexicon”; examiner note: Fig. 9 displays the outfits categorized by terms such as weekend, party, sporty);
constructing the fashion graphs, and determining information related to co-appearance between the nodes to characterize the edges (Forsyth: [0122] – “Each item is a node in the graph, and an edge connects two nodes if the corresponding items appear together in an outfit”).
Forsyth further discloses co-appearance information in a corresponding one of the fashion graphs (Forsyth: [0122] – “Each item is a node in the graph, and an edge connects two nodes if the corresponding items appear together in an outfit”),
yet Forsyth does not explicitly disclose that graphs are constructed from the fashion categories by converting the fashion attributes in the fashion categories to the nodes in the fashion graph, and that determining information related to co-appearance is calculating the co-appearance value; and generating the fitting formulas based on co-appearance values.
However, Natesh teaches a similar outfit selection method (Natesh: [abstract]), including
that determining information related to co-appearance is calculating the co-appearance value (Natesh: Col 13, Ln 10-21 – “the content provider can use the CNN to analyze a set of images, and determine all items that are worn together by a person in the image or, for example, between images…identify which categories of accessories are most commonly worn…along with apparel items from various categories”; Col 13, Ln. 28-30 – “relationships can be weighted, scored, or have another appropriate value as discussed, which can be representative of the number of times those items appeared together”); and
generating the fitting formulas based on co-appearance values (Natesh: Col. 12, Ln. 58-61 – “content provider can thus analyze a set of images and determine items that may be able to be associated in some way, such as clothing and apparel that may be worn together”; Col. 13, Ln. 17-22 – “table and/or graph can be used to identify which categories of accessories are most commonly worn and/or purchased along with apparel items from various categories. That is, when a user purchases a pair of pants, they might be looking for matching belts”; Col 13, Ln. 28-30 – “relationships can be weighted, scored, or have another appropriate value as discussed, which can be representative of the number of times those items appeared together”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Natesh with Forsyth for the reasons identified above with respect to claim 1.
Additionally, Yeung teaches a similar outfit recommendation system (Yeung: [abstract]), including 
that graphs are constructed from the fashion categories by converting the fashion attributes in the fashion categories to the nodes in the fashion graph (Yeung: [0052] – “the Bayesian networks correspond to different body regions on which a clothing item can be worn, and each node state represents the type of clothing item being worn. For example, the node foot has states dress shoes, slippers, boots, and so on”; [0042] – “dress codes are encoded within a probabilistic framework, via a Bayesian network. The Bayesian network is trained on real image data and it associates any particular clothing item combination with an observed probability distribution under any specific dress code”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the graph constructions of Yeung in the method of Forsyth because Forsyth already discloses a graph and Yeung is merely demonstrating how the graph is constructed. Additionally, it would have been obvious to have included that graphs are constructed from the fashion categories by converting the fashion attributes in the fashion categories to the nodes in the fashion graph as taught by Yeung because graphs are well-known and the use of it in an outfit recommendation method would have provided visually pleasing outfits (Yeung: [0111]).

In regards to claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth, in view of Natesh, in view of newly cited Parker et al. (US 20200302506 A1), hereinafter Parker.

In regards to claim 6, Forsyth/Natesh teaches the method of claim 5. Forsyth further discloses fashion item identifications (Forsyth: [0045] – “meta-data information that was scraped for each product, including but not limited to: …title”),
yet Forsyth does not explicitly disclose wherein the identifications are stock keeping units (SKUs).
However, Parker teaches a similar outfit selection method (Parker: [abstract]), including
wherein the identifications are stock keeping units (SKUs) (Parker: [0034] – “a garment is referenced using a garment identifier or a stock keeping unit (SKU)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the SKU of Parker in the method of Forsyth because Forsyth already discloses item identification and Yeung is merely demonstrating that identifiers may be a SKU. Additionally, it would have been obvious to have included wherein the identifications are stock keeping units (SKUs) as taught by Parker because SKUs are well-known and the use of it in an outfit recommendation method would have helped to accurately predict a user’s tastes (Parker: [0001]).

In regards to claim 14, Forsyth/Natesh teaches the system of claim 11. Forsyth further discloses wherein the fashion items in the attributes of the fashion categories are characterized by their identifications, images, prices, styles and attributes (Forsyth: [0029] – “maps a pre-existing image embedding of fashion product images to the text lexicon of 1300 fashion characteristics. The characteristics range from low-level fashion elements (such as type, color, material, and shape) to high-level fashion styles and contexts”; [0045] – “meta-data information that was scraped for each product, including but not limited to: …title”; [0099] – “the style offered by luxury brands such as Burberry or Jimmy Choo may be held back by their costly pricing…. search engine server 120 allows users to query for the products that look similar to a particular brand and that falls into an acceptable price range”),
yet Forsyth does not explicitly disclose that the identifications comprise stock keeping units (SKUs).
However, Parker teaches a similar outfit selection method (Parker: [abstract]), including
that the identifications comprise stock keeping units (SKUs) (Parker: [0034] – “a garment is referenced using a garment identifier or a stock keeping unit (SKU)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the SKU of Parker in the method of Forsyth because Forsyth already discloses item identification and Yeung is merely demonstrating that identifiers may be a SKU. Additionally, it would have been obvious to have included that the identifications comprise stock keeping units (SKUs) as taught by Parker because SKUs are well-known and the use of it in an outfit recommendation method would have helped to accurately predict a user’s tastes (Parker: [0001]).

In regards to claim 15, Forsyth/Natesh teaches the system of claim 14. Forsyth further discloses wherein the identifications, images, prices, styles and attributes of the fashion items are represented by a vector having a plurality of dimensions (Forsyth: [0029] – “maps a pre-existing image embedding of fashion product images to the text lexicon of 1300 fashion characteristics. The characteristics range from low-level fashion elements (such as type, color, material, and shape) to high-level fashion styles and contexts”; [0045] – “meta-data information that was scraped for each product, including but not limited to: …title”; [0099] – “the style offered by luxury brands such as Burberry or Jimmy Choo may be held back by their costly pricing…. search engine server 120 allows users to query for the products that look similar to a particular brand and that falls into an acceptable price range”; [0075] – “the processing logic generates a first vector for the first fashion item…The first vector may include prediction values for characteristic terms of a text lexicon that describe the first image”; examiner note: the image is represented in the vector because the characteristics are represented).

Conclusion
Newly cited Cabrera et al. (US 20200257976 A1), hereinafter Cabrera, teaches a method of recommending an outfit. Multiple fashion items may be related and recommended to a user. The apparel items may be represented as nodes in a graph.
	Newly cited NPL reference U teaches a machine learning model for outfit recommendations. The recommendations are based on graph neural networks and are made according to item compatibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625